
	
		II
		Calendar No. 231
		111th CONGRESS
		1st Session
		H. R. 310
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2009
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			December 16, 2009
			Reported by Mrs.
			 Lincoln, without amendment
		
		AN ACT
		To provide for the conveyance of
		  approximately 140 acres of land in the Ouachita National Forest in Oklahoma to
		  the Indian Nations Council, Inc., of the Boy Scouts of America, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help to Access Land for the Education
			 of Scouts or HALE Scouts Act.
		2.Land conveyance, Ouachita National Forest,
			 Oklahoma
			(a)FindingCongress finds that it is in the public
			 interest to provide for the sale of certain federally owned land in the
			 Ouachita National Forest in Oklahoma to the Indian Nations Council, Inc., of
			 the Boy Scouts of America, for market value consideration.
			(b)Conveyance requiredSubject to valid existing rights, the
			 Secretary of Agriculture shall convey, by quitclaim deed, to the Indian Nations
			 Council, Inc., of the Boy Scouts of America (in this section referred to as the
			 Council) all right, title, and interest of the United States in
			 and to certain National Forest System land in the Ouachita National Forest in
			 the State of Oklahoma consisting of approximately 140 acres, depending on the
			 final measurement of the road set back and the actual size of the affected
			 sections, as more fully described in subsection (c). The conveyance may not
			 include any land located within the Indian Nations National Scenic and Wildlife
			 Area designated by section 10 of the Winding Stair Mountain National Recreation
			 and Wilderness Area Act (16 U.S.C. 460vv–8).
			(c)Covered landsThe National Forest System land to be
			 conveyed under subsection (b) is depicted on the map entitled Boy Scout
			 Land Request–Ouachita NF. The map shall be on file and available for
			 public inspection in the Forest Service Regional Office in Atlanta,
			 Georgia.
			(d)ConsiderationAs consideration for the land conveyed
			 under subsection (b), the Council shall pay to the Secretary an amount equal to
			 the fair market value of the land, as determined by an appraisal approved by
			 the Secretary and done in conformity with the Uniform Appraisal Standards for
			 Federal Land Acquisitions and section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
			(e)Use of proceedsThe consideration received under subsection
			 (d) shall be deposited in the fund established by Public Law 90–171 (commonly
			 known as the Sisk Act; 16 U.S.C. 484a). The amount so deposited
			 shall be available to the Secretary, without further appropriation, for
			 expenditure for the acquisition of land and interests in land in the Ouachita
			 National Forest.
			(f)Survey and administrative
			 costsThe exact acreage and
			 legal description of the land to be conveyed under subsection (b) shall be
			 determined by a survey satisfactory to the Secretary. The Council shall pay the
			 reasonable costs of survey, appraisal, and any administrative analyses required
			 by law.
			(g)AccessAccess to the land conveyed under
			 subsection (b) shall be from the adjacent land of the Council or its successor.
			 Notwithstanding section 1323(a) of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3210(a)), the Secretary shall not be required to
			 provide additional access to the conveyed land.
			(h)Additional terms and
			 conditionsThe Secretary may
			 prescribe such terms and conditions on the conveyance under subsection (b) as
			 the Secretary considers in the public interest, including the reservation of
			 access rights to the conveyed land for administrative purposes.
			
	
		
			Passed the House of
			 Representatives September 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
	
		December 16, 2009
		Reported without amendment
	
